Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, and 26 – 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the athermanous additive" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 26 recites the broad recitation the water-soluble compound is selected from phosphorus compounds, nitrogen compounds, copper compounds, silver compounds, zinc compounds, tin compounds, and magnesium compounds, and the claim also recites the modifying is with a phosphorus compound, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation “the water-soluble compound is selected from phosphorus compounds, nitrogen compounds, copper compounds, silver compounds, zinc compounds, tin compounds, and magnesium compounds”, and the claim also recites “the modifying is with a phosphorus compound selected from phosphoric acid
and ammonium polyphosphate” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 5, 7-21, and 24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140342156.
Regarding claims 1, 13 and 17, US20140342156 discloses  a  process (Figures  1a-1e) of  making  a  geopolymer comprising contacting a geopolymer material(gel) or/and  geopolymer resins with a fluid such  as  water(claim 23). Geopolymer resins are prepared by coupled alkali-mediated dissolution and precipitation reactions of silicate or aluminosilicate precursors in an aqueous media ([0043]). Curing a geopolymer resin may yield a geopolymer gel or a geopolymer([0044])
Sources of silicon in geopolymer materials and geopolymer resin materials can include, for example, fumed silica, rice husk, rice husk ash, silica fume, silicates, 
Contacting a geopolymer resin material or a geopolymer material with a fluid can include mixing, blending, shaking, shearing, homogenizing, agitating, stirring, sonicating and/or vibrating the geopolymer resin material or the geopolymer material with the fluid or crushing, pounding, grinding, pulverizing, milling, crumbling, smashing, mashing, pressing, or triturating the geopolymer resin material or the geopolymer material in the fluid([0052]). Since Seo et  al. discloses  the  same  method  of  treating  the  geopolymer material,  it  is  expected  that  cavities  can  be  formed.
Contacting a geopolymer resin material or a geopolymer material with a fluid causes breaking up or disintegration of the geopolymer resin material or the geopolymer material into particles. For example, a geopolymer resin material or a geopolymer material may disintegrate to form particles, agglomerates of particles and/or aggregates of particles, when it is contacted with a fluid such as water. In some cases, a dimension of the particles is in a range between 1 nm and 2 cm. The disintegration can yield a dispersion or suspension ([0056]). 
Removing at  least  a  part  of  the fluid may include decantation, filtration, centrifugation, or the like ([0057] and  claim 1). The fluid may include a dissolved, 
Thus, US20140342156 discloses a  similar  process  as  applicant  set  forth  in the  instant  application  since  It has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding  claims 2 - 5, and 19, US20140342156 discloses that the sources of silicon in geopolymer materials and geopolymer resin materials can include, for example, fumed silica, rice husk, rice husk ash, silica fume, silicates, aluminosilicates, organosilanes, clays, minerals, metakaolin, calcined clays, activated clays, fly ash, slag, pozzolan, incinerated utility waste, industrial by-products, glass powder, red mud, and the like([0048]).

Regarding  claim  8, additional components include vegetable oil, plant oil, animal oil, waste vegetable oil, waste animal oil, fat, biodiesel, fatty acid, lipid, ester, carboxylic acid, petroleum-based oil, or a combination of thereof. The vegetable oil, plant oil, animal oil, waste vegetable oil, waste animal oil, fat, biodiesel, fatty acid, lipid, ester, or carboxylic acid may react with the geopolymer resin to produce carboxylate anions ([0047]).
Regarding claims 9 -10, sources of phosphorous in geopolymers and geopolymer resins can include phosphoric acid, phosphates, hydrophosphates, and organophosphine oxide ([0048] and [0051]).

Regarding claims 13, 14 and 16, the fluid in can include water or an aqueous solution (e.g., an acidic, basic, or buffer solution) or an organic solvent (e.g., an alcohol such as methanol and ethanol) or an organic solution. When the fluid includes an organic solvent, the organic solvent may be volatile and undergo evaporate while the fluid is in contact with a geopolymer resin material or a geopolymer material. The fluid is an aqueous or organic solution or mixture including emulsions and surfactants including, for example, polymeric or polymerizable surfactants; cationic, anionic, or nonionic surfactants, and the like ([0051]). Contacting a geopolymer resin material or a geopolymer material with a fluid can include mixing, blending, shaking, shearing, homogenizing, agitating, stirring, sonicating and/or vibrating the geopolymer resin material or the geopolymer material with the fluid or crushing, pounding, grinding, pulverizing, milling, crumbling, smashing, mashing, pressing, or triturating the geopolymer resin material or the geopolymer material in the fluid. In certain cases, contacting a geopolymer resin material or a geopolymer material with the fluid includes soaking the geopolymer resin material or the geopolymer material in the fluid or rinsing the geopolymer resin material or the geopolymer material with the fluid([0052]).

Regarding claim 18, the step is  optional. US20140342156 discloses that the fluid can be deionized water ([0080]).
Regarding claims 20 – 21, the  steps  are optional. Optional treatment 106 can be carried out more than once with the same or different treatment process to alter the second product. In one example, the second product may be processed to yield a composite material (e.g., by contacting the first product with an additive including a gas, a liquid, a solid, or a combination thereof impregnating the second product with 
Regarding claims 24-27, the liquid may include a dissolved, dispersed, or suspended species. The liquid can be water, an acidic solution (e.g., phosphoric acid) ([0065]). The resulting suspension was centrifuged and washed with deionized water more than three times ([0083]).
Regarding claims 28 -30, the liquid may include a dissolved, dispersed, or suspended species. The liquid can be water, an acidic solution (e.g., phosphoric acid)([0065]). The resulting suspension was centrifuged and washed with deionized water more than three times ([0083]). Contacting a geopolymer resin material or a geopolymer material with a fluid can include mixing, blending, shaking, shearing, homogenizing, agitating, stirring, sonicating and/or vibrating the geopolymer resin material or the geopolymer material with the fluid or crushing, pounding, grinding, pulverizing, milling, crumbling, smashing, mashing, pressing, or triturating the geopolymer resin material or the geopolymer material in the fluid([0052]).
s 22 - 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140342156 as applied to claim 1 above, and further in view of Geopolymer with Hydrogel Characteristics via Silane Coupling Agent Additives” to Glad et a
Regarding  claims 22-23,  US20140342156 discloses  a  process  set  forth  above,  but  it  is  silent  about using the specific silane. 
However, Glad et al disclose  that  suitable  amount  of  methacryloxypropyltrimethoxysilane can provide mechanical property modification for  geopolymers (abstract). 
Thus,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to  use the  claimed  silane  in the US20140342156  process,  motivated  by the  fact  that   Glad  et  al  disclose  that  suitable  amount  of  methacryloxypropyltrimethoxysilane can  provide mechanical property modification for  geopolymers (abstract).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140342156 and “Geopolymer with Hydrogel Characteristics via Silane Coupling Agent Additives” to Glad et al, further in view of US20130284069.
Regarding  claim  6,  US20140342156 discloses  a  process  set  forth  above,  but  it  is  silent  about using the  specific  silane. 
However, Glad et al.  disclose  that  suitable amount  of  methacryloxypropyltrimethoxysilane can  provide mechanical property modification for  geopolymers (abstract). 
Thus,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to  use the  claimed  silane  in the 
US20140342156  discloses  that the fluid is an aqueous or organic solution or mixture including dissolved, dispersed or suspended species including molecules, metal precursors, metals, semiconductors, insulators, monomers, oligomers, polymers. But it is silent about using  the  claimed latex.
However, US’069 discloses that optional materials and additives may be included in geopolymer compositions. These include at least one member selected from the group consisting of film-forming redispersible polymer powders, film-forming polymer latex dispersions a styrene butadiene rubber ([0187]) and [0207]). Thus,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to  use the  claimed  latex in the US20140342156  process,  motivated  by the  fact  that US’069 discloses  that  optional materials and additives such  as  the  claimed  latex may be included in geopolymer compositions.
Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.
The applicant argues that Seo does not teach or suggest teach the specific process according to claim 1 as amended, which includes, among other things, step f) that involves alkali metal cation reduction within the structure of the geopolymer or geopolymer composite. The Examiner respectfully submits that Seo discloses removing the fluid may include decantation, filtration, centrifugation, or the like ([0057]). It is 
The applicant argues that none of the cited portions teach or suggest the recitations of step e1), namely: e1a) applying high shear mixing and ultrasound with high energy, to induce cavitation, e1b) optionally adding acid, e1c) decanting, and e1d) optionally membrane filtering, and precipitate cake washing. The Examiner respectfully submits that Seo et  al. disclose contacting a geopolymer resin material or a geopolymer material with a fluid can include mixing, blending, shaking, shearing, homogenizing, agitating, stirring, sonicating and/or vibrating the geopolymer resin material or the geopolymer material with the fluid or crushing, pounding, grinding, pulverizing, milling, crumbling, smashing, mashing, pressing, or triturating the geopolymer resin material or the geopolymer material in the fluid([0052]). Since Seo et  al. discloses  the  same  method  of  treating  the  geopolymer,  it  is  expected  that  cavities  can  be  formed. Removing the fluid may include decantation, filtration, centrifugation, or the like ([0057]).
The applicant argues that features of claim 15 as now incorporated into claim 1 as step e2), the Office Action cited Seo’s paragraph [0051], (See, e.g, Office Action at 6-7.) But step e2) recited in claim 1 include: e2a) adding an organic phase, e2b) emulsifying the sol-gel, e2c) applying high shear mixing and ultrasound with high energy, to induce cavitation, e2d) steam stripping to remove the organic phase, and e2e) dispersing the geopolymer or the geopolymer composite in water, As above, even if a person having ordinary skill in the art were to consider the initial contacting step of 
The Examiner respectfully submits that steps e2) is one of the  choices for  step e) in claim 1.
The applicant argues that Dubey and Glad also do not teach or suggest step e1a) or step e2c), i.e., applying high shear mixing and ultrasound with high energy, and/or e2d), i.e., steam stripping to remove the organic phase. 
The Examiner respectfully submits applicant primarily argues that Dubey and/or Glad does not expressly teach the claimed step e).  This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that does Dubey and/or Glad not disclose the entire claimed invention.  Rather, Dubey and/or Glad is relied upon to teach claimed elements missing from Seo (missing using the  specific silane  and  latex).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731